Citation Nr: 1113706	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), due to personal assault.

2.  Entitlement to service connection for a low back disability, to include as secondary to residuals of stress fractures of the right and left lower extremities.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to residuals of stress fractures of the right and left lower extremities. 

4.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, denied service connection for PTSD, a low back condition, a bilateral hip condition, and a lung condition.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In May 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  Also during the hearing, the Veteran's representative requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.  

The Board's decision addressing the claims for service connection for a low back disability, for a bilateral hip disability, and for a lung disability are set forth below.  The claim for service connection for PTSD is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  Competent evidence, including the only competent medical opinion of record, reflects that the Veteran's low back problems began after service, and are related to post-service injuries.

3.  No hip disability was shown until many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and either the Veteran's military service or a service-connected disability.

4.  While the Veteran has reported that she has been diagnosed with a lung disability, competent medical evidence and opinion does not support a finding that the Veteran has, or has had at any point since the filing of her October 2004 claim for service connection, a chronic lung disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include as secondary to residuals of stress fractures of the right and left lower extremities, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for service connection for a bilateral hip disability, to include as secondary to residuals of stress fractures of the right and left lower extremities, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  The criteria for service connection for a lung disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate her claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The May 2005 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the November 2004 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The Board notes that the Veteran has not been provided a specific letter providing information regarding VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations (in the event that any claim(s) for service connection is/are granted), the absence of such a letter is harmless error in this case.   

In this regard, the Board noted that notice consistent with the above-noted requirements of Dingess/Hartman was provided to the Veteran in an October 2008 supplemental SOC (SSOC).  Moreover, after issuance of the October 2008 SSOC, and opportunity for the Veteran to respond, a May 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing or form of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  The Board also points out, in any event, that, because the Board herein denies each claim for service connection herein decided, no disability rating or effective date is being, or is to be, assigned.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of February 2008 and July 2008 VA examinations.  Also of record and considered in connection with the claims herein decided are the transcripts of the Veteran's May 2006 DRO hearing and June 2010 Board hearing, along with various written statements provided by the Veteran, and by her representative, on her behalf.

The Board also finds that no additional RO action to further develop the record in connection with any claim herein decided is warranted.  As is discussed below, the Board acknowledges that the February 2008 VA examiner did not address the matter of whether the Veteran's claimed back disability is related to a service-connected disability, and the July 2008 VA examiner did not address the matter of whether the Veteran's claimed hip disability is directly related to service.  However, also as is discussed in greater detail below, in this case, there is no medical evidence whatsoever to support the service connection claims for a low back or bilateral hip disability, particularly on the matter of whether any such current disability is related to either the service or a service-connected disability, as alleged.  As the current record does not reflect even a prima facie claim for service connection for these claimed disabilities, VA has no obligation to obtain any further medical opinion commenting upon the etiology of either of these claimed disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Low Back and Bilateral Hip Disabilities, to Include on a Secondary Basis

The Veteran has variously asserted both that her low back disability and bilateral hip disability are directly related to her period of service, and that such disabilities are secondary to her service-connected residuals of stress fractures of the right and left lower extremities.  As reflected in the August 2008 SOC, and October 2008 and May 2009 SSOCs, the RO has considered service connection for these disabilities on both a direct and a secondary basis, and the Board will do the same.

In addition to the legal authority noted above, under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).  However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.]

While service treatment records indicate that the Veteran received medical treatment over 15 times during her period of service for various complaints and disorders, including mild stress fractures of the bilateral tibia bones, these records do not reflect any complaints, findings or diagnosis pertinent to the low back or hip.

The earliest notation of any low back problems is an August 1994 private treatment record, which indicates that the Veteran was being seen for a follow-up, that she had been in the emergency room the previous Friday, and that she had had a computed tomography (CT) scan that showed a large disc rupture at L5-S1.  It was noted that the Veteran's examination was compatible with a disc rupture, and the Veteran stated that she had been injured in May working for a car wash.

Private treatment records dated from April 1995 to December 1995 indicate that the Veteran had previously been treated for a disc rupture documented at L5-S1, but had made a good recovery, and that she had been in her usual state of health until early February, when she was involved in a motor vehicle accident.  Following the accident, the Veteran complained of back pain, and was treated for a diagnosis of history of herniated disc at L5-S1, with exacerbation after a motor vehicle accident.  

A June 1997 private treatment record indicates that the Veteran had a known herniated disc at L5-S1, had done fairly well over the years, but had had a recent flare-up.  

A January 2003 private chiropractic record indicates that the Veteran was seen for complaints of progressively worsening back pain.  The Veteran reported that her condition began on February 4, 1995, and it was noted that the Veteran's back had been injured in a motor vehicle accident in February 1995.  

The first notation of any hip problems is a May 2003 private treatment record, which indicates that the Veteran complained of leg and buttock pain on the left.  It was noted that she had had a sudden onset of symptoms, with a specific onset date in November 2002, and the mechanism of the injury unknown but possibly golf-related.  It was also noted that her symptoms had worsened since the onset of the current episode.  The diagnosis was hip joint pain, pelvis and thigh, and the Veteran was noted to have had loss of lumbar range of motion, and muscle spasms in the lumbar and hip musculature.  A July 2003 follow-up treatment note indicates that the Veteran reported a past medical history of being involved in a high speed motor vehicle accident in 1995. 

During the May 2006 DRO hearing, the Veteran testified that that she had had chronic back problems since her period of service, which were exacerbated by her 1994 accident while working for a car wash.

The report of a February 2008 VA examination indicates that the Veteran reported, and a review of the records showed, that she had had bilateral stress fractures of the distal tibia medially in service.  It was noted that the Veteran had had considerable back injury after a motor vehicle accident.  The VA examiner opined that, while the Veteran's stress fracture residuals were related to service, her back and other leg symptoms were not related to service, but, rather, were related to her post-service back injury, which had a radicular component to it.  The examiner commented that this was consistent with a review of the records.  

The report of a July 2008 VA examination indicates the Veteran complained of bilateral hip conditions and a back condition.  It was noted that an April 1995 report stated that her back problems were new and due to her February 1995 motor vehicle accident, and that she had not had these problems previously.  The examiner also noted that it was unclear as to exactly when the bilateral hip pain started, but that the Veteran recalled having hip issues while she was in the service in 1989.  The Veteran also stated that her gait was abnormal as a result of her stress fractures, which caused her hip issues.  The diagnosis given was bilateral greater trochanteric bursitis, and the examiner opined that because of Veteran's history of a severe motor vehicle accident in the mid 1990s, with clear documentation in the medical records stating that she did not have any prior symptoms in the back or hips, the examiner was not able to state that her hip condition was secondary to a stress fracture without resorting to mere speculation.  

During the June 2010 Board hearing, the Veteran testified that she engaged in activities in service such as welding, auto body repair, and lifting heavy equipment. She also testified that she notice something was wrong with her back in service, but did not report it out of fear of being retaliated against, due to sexual harassment and attempted rapes she experienced in service.  

Considering the evidence pertinent to each claim in light of the governing legal authority, the Board finds that the claim for service connection for a low back disability and the claim for a bilateral hip disability must be denied.  

The record reflects that the Veteran's back problems began in May 1994, at which time she suffered an injury while working for a car wash that resulted in a large disc rupture at L5-S1.  April 1995 to December 1995 private treatment records indicate that the Veteran had made a good recovery from her ruptured disc and was in her usual state of health until early February 1995, when she was involved in a motor vehicle accident, and afterward complained of back pain and was diagnosed as having a history of herniated disc at L5-S1, with exacerbation after a motor vehicle accident.  Also, on chiropractic consultation in January 2003, the Veteran reported that her back pain condition began on February 4, 1995, and, on receiving treatment for her back and hips in July 2003, she again reported a past medical history of being involved in a high speed motor vehicle accident in 1995.  At no point in the 1994, 1995, or 2003 records is it noted that either the Veteran, or a medical professional, related any back problems to service; rather, her back problems were consistently related back to her May 1994 and February 1995 back injuries.

Likewise, the record reflects that the Veteran's hip problems did not begin until their sudden onset in November 2002, as reported by the Veteran in May 2003, and noted to be possibly golf-related.  At no point during the Veteran's treatment for her hip pain in 2003 did she relate any hip problems to her period of service.  In this regard, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes the Veteran's testimony during the May 2006 DRO hearing and June 2010 Board hearing that she had had chronic back problems since her period of service, which were exacerbated by her subsequent accidents, but that, while she noticed something was wrong with her back in service, she did not report it out of fear of being retaliated against, due to sexual harassment and attempted rapes she experienced in service.  However, the Board does not find such assertions to be credible, in light of the fact that the Veteran sought and received medical treatment for various complaints and disorders over 15 times during her period of active duty from June 1989 to August 1990, including for orthopedic complaints that resulted in a diagnosis of tibial stress fractures.

Moreover, the Board accepts as more persuasive statements the Veteran made in furtherance of treatment in 1994, 1995, and 2003, prior to her claim for monetary benefits, because these statements are deemed more credible.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  In short, the Veteran's more credible assertions do not support a finding of continuity of low back or bilateral hip problems since service, as now alleged.

The Board further finds that competent opinion evidence does not support either claim for service connection, on any basis.

Pertinent to the back, the Board notes that the  February 2008 VA examiner opined that, while the Veteran's lower extremity stress fracture residuals are related to service, her back and other leg symptoms are not related to service, but, rather,  are related to her post-service back injuries, consistent with a review of the records.  The Board accepts this opinion as persuasive evidence on the question of direct service connection, based, as it was on both examination of the Veteran, and consideration of his documented history and assertions.  

While the February 2008 examiner did not explicitly address whether there exists a secondary relationship between the Veteran's lower extremity stress fracture residuals and her back disability, no such opinion was required in this case.  The Board again notes that the Veteran's back problems have been related to her May 1994 and February 1995 back injuries.  The record reflects no medical suggestion whatsoever that a secondary relationship between current back disability and service-connected disability(ies) exists, and neither the Veteran nor her representative has presented or identified any medical evidence or opinion that supports a secondary relationship.

In fact, the only medical opinion that does address the matter of secondary service connection for the back or hips is not supportive of either claim.  As indicated, the July 2008 VA examiner offered that, because of Veteran's history of a severe motor vehicle accident in the mid 1990s, with clear documentation in the medical records that she did not have any prior symptoms in the back or hips, the examiner was not able to state that the Veteran's hip condition was secondary to the stress fracture without resorting to mere speculation.  While this opinion tends to weigh against direct service connection for the back or the hips, it also does not support the matter of service connection for a hip disability on a secondary basis.  

There also is no medical evidence or opinion that even suggests that there exists a medical relationship between any current hip disability and either service or service-connected lower extremity stress fracture residuals, and, again, neither the Veteran nor her representative has presented or identified any such competent evidence or opinion.

Furthermore, as for any direct assertions of the Veteran and/or her representative as to the etiology of either current low back or bilateral hip disability, the Board finds that no such evidence provides a basis for allowance of either claim.  Medical matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor her representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which each claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a low back disability and a bilateral hip disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports either claim on a direct or secondary basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Lung Disability

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a lung disability must also be denied. 

Simply stated, competent medical evidence does not support a finding that the Veteran has, or has had at any point  since the filing of her October 2004 claim for service connection, a chronic lung disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim).
While the record reflects that the Veteran has intermittently reported acute breathing or lung problem, the medical evidence does not reflect any chronic lung disability during the relevant period.  In this regard, the Board notes the August 2004 private treatment record indicating that the Veteran reported having a cough, was diagnosed as having bronchitis, and was prescribed amoxicillin.  The Board also notes the March and April 2009 VA treatment records indicating that the Veteran called about possible pneumonia, stating that her husband had had walking pneumonia about three months prior, and that she had a dry, non-productive cough for about a month, but that chest X-rays were performed and were normal.  

Moreover, a competent medical opinion indicates that the Veteran does not currently have a chronic lung disability.  The report of a July 2008 VA examination indicates that the Veteran reported having shortness of breath during her period of service due to welding fumes, and having bronchitis at least once a year, but having no recurrences of bronchitis in the last two years, or using pulmonary medications for three to four years.  The Veteran stated that she was on Albuterol while she was in the service, but currently denied any shortness of breath, cough, or sputum production.  She reported occasional, rare wheezing with significant exertion, and having never been hospitalized for respiratory issues or being on prednisone or oxygen.  On examination, lungs were clear to auscultation and percussion bilaterally without any wheezes or rales, chest X-rays were negative and pulmonary function tests showed normal spirometry, lung volumes, and diffusion capacity.  The examiner noted that there was evidence of the Veteran being a welder in service, and that it was likely that her pulmonary symptoms in service were related to exposure to welding fumes, but that, at this time, she did not have any chronic pulmonary symptoms.  

The Board notes that, in July 2003, the Veteran reported having a past diagnosis of asthma.  During the June 2010 Board hearing, the Veteran testified that she currently had exercise-induced asthma, which had been diagnosed by her doctor, and the Veteran and her representative stated that they would obtain a statement from her doctor indicating the same.  However, to date, no such medical evidence has been received.

While, as a layperson competent to report her symptoms, as well as to report on matters observed or within her personal knowledge, the Veteran is competent to assert that she has been diagnosed as having a lung disability (see Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), she simply is not competent to render such a diagnosis, herself.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Significantly, in this case, there is simply no competent medical evidence or opinion to support the Veteran's assertions that she has-or has had, at some time pertinent to this claim-a chronic lung disability.  As indicated, the Veteran was furnished ample opportunity to provide a medical opinion to support a finding of current lung disability, but did not so, and neither she nor her representative has identified any other medical evidence or opinion to support the claim.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent evidence does not establish , fundamentally, that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For all the foregoing reasons, the Board finds that the claim for service connection for a lung disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a fundamental finding of a current lung disability upon which to predicate a grant of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for a low back disability, to include as secondary to residuals of stress fractures of the right and left lower extremities, is denied.

Service connection for a bilateral hip disability, to include as secondary to residuals of stress fractures of the right and left lower extremities, is denied. 

Service connection for a lung disability is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for a psychiatric disability, to include PTSD, is warranted.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran has been diagnosed with PTSD related to in-service sexual assault, as reflected, for example, in an August 2004 private treatment record, and in the report of a July 2008 VA examination.  The remaining question is whether there exists credible evidence that any claimed in-service stressor(s) actually occurred.

The Veteran's claim falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)(3) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010).

In this case, as reflected in written statements and in testimony during her hearings on appeal, the Veteran has claimed numerous instances of in-service sexual assault throughout her period of service, including one instance, described in an October 2004 statement and during the June 2010 Board hearing, which took place in approximately October 1989, while serving at Aberdeen Proving Ground (APG), whereby her welding instructor entered her welding booth and sexually assaulted her.  The Veteran claimed that, immediately after the incident, she confronted the instructor and accused him of the assault in front of her classmates.  The Veteran also claimed that, shortly after the incident, she reported it to her drill sergeant (who she named during her June 2010 Board hearing), and later reported to the drill sergeant that another of her welding instructors had threatened her over the incident.  The Veteran asserts that she made formal complaints against both instructors, which ended up in the office of the Command Sergeant Major of APG.  She also testified that there was a lot of paperwork involved to document the incident, and that "[i]t was a real big thing."  When asked whether her complaint had been documented, the Veteran replied that it had been documented a few times, and that she had spoken to quite a few people about it.  

Furthermore, the Veteran asserted that her mother received a phone call from someone at APG, regarding the documentation the Veteran submitted against the instructors, who asked if the Veteran would go down to the courthouse or give a deposition.  The Veteran stated that she arranged to have this done, but that she was called back and told that they had enough evidence and did not need the Veteran's deposition anymore.  In this regard, the Veteran's mother submitted a statement in June 2010 indicating that, following her daughter's discharge in the early 1990s, she received phone call from the Army stating that the Veteran might been needed to give a deposition regarding her attacks at APG while stationed there.  The Veteran's mother further stated that she was present when the Veteran returned the phone call the next day, but that the Veteran was informed later that they had enough evidence, that someone else had come forward to testify, and that, therefore, the deposition was not needed.

The report of a July 2008 VA PTSD examination reflects the opinion of the examiner that the Veteran had PTSD caused by or a result of sexual and physical assault during military service, with continued harassment.  The examiner's opinion was based on a history provided by the Veteran of sexual and physical assaults during military service and bringing these incidents to the attention of her command during her period of military service, and later being requested to testify in a broader investigation related to the abuse and harassment at APG.  

Thus, the 2008 VA examiner has related current PTSD to the Veteran's first claimed in-service stressor at APG, which she claims to have reported extensively, and which she has described as having many witnesses to, and persons involved in, the events resulting from the incident.  However, the record fails to provide any documentation, testimony, or objective, corroborating evidence from any person regarding the event, aside from the statements of the Veteran and her mother.

In this regard, the Board notes that the RO attempted to obtain documentation relating to the incident at APG through contacting several offices.  In October 2007, the RO contacted the U. S. Army Center for Unit Records Research (CURR) regarding the Veteran's claimed incident, but was informed by CURR that it was unable to verify that the Veteran filed a sexual harassment charge.  However, CURR stated that if the incident was reported and recorded, as the Veteran stated, the RO may request information on the incident form the U. S. Army Crime Records Center, U.S. Army Criminal Investigation Command.  In December 2007, the RO contacted the U. S. Army Crime Records Center, U.S. Army Criminal Investigation Command, reporting that the Veteran "states that she was sexually harassed" at APG, and requesting any records related to the matter.  However, in a response letter, the RO was notified by this office that the office did not handle sexual harassment cases, and that the RO may want to contact the Office of the Inspector General, Records Release Office.  In a March 2008, the RO contacted such Office of the Inspector General, but, in April 2008, was notified by this office that, after a through database search, there were no records responsive to the request.  

While noting the numerous attempts made by the RO to obtain records relevant to the Veteran's claimed stressors, the Board also notes that in its December 2007 request to U. S. Army Crime Records Center, U.S. Army Criminal Investigation Command, the RO reported that the Veteran "states that she was sexually harassed" at APG, and, in a response letter, was notified by this office that it did not handle sexual harassment cases.  However, according the Veteran's statements, in addition to being sexually harassed, she was sexually assaulted at APG in approximately October 1989 by her welding instructor, and it was this incident of sexual assault that she reported, and which was documented and discussed with her by several officers involved in investigating the event.  The RO never informed the U. S. Army Crime Records Center that the Veteran's claim involved a reported incident of sexual assault, and not merely sexual harassment, and there is no indication that the Crime Records Center was aware that the Veteran's claimed incident involved an actual sexual assault.

In light of the above, and particularly given the Veteran's repeated assertions that her claimed in-service stressful event at APG has been documented extensively, the RO should again contact the U. S. Army Crime Records Center, U.S. Army Criminal Investigation Command, and request any records involving the Veteran's claimed stressor at APG involving her welding instructor sexually assaulted her in approximately October 1989.  The RO should specify that such report was one for sexual assault, and not merely sexual harassment.  

Furthermore, the Board notes the Veteran's assertions of there being many witnesses of the events that resulted from her claimed in-service assault at APG, such as her classmates at the time of the assault by her welding instructor, and also there being many persons involved in the events resulting from the incident, including officers to whom she had reported the incident, some of whom she has identified by name.  In this regard, the Veteran has also identified numerous witnesses and persons personally involved in her other claimed instances of sexual assault and sexual harassment in service.  In an October 2007 statement, the Veteran asserted that she was sexually assaulted while returning to her room one night, that she reported the incident to her fiancée at the time, who, along with the Veteran reported the incident to the Veteran's charge of quarters, and that, shortly thereafter, she was granted permission from a captain, whom the Veteran named, to move off post, due to the fact that she was not in a safe environment.  Also, during her June 2010 Board hearing, the Veteran testified that, during her service at Foot Hood, her chief warrant officer caught some of the men in the Veteran's unit sexually harassing her, and, as a result, kept the Veteran near him to keep her away from the men in her section, but that she could not remember the name of such chief warrant officer.

Regarding the above, the Board points out the absence of any statements or evidence from any such witnesses or persons with personal knowledge of any such incidents aside from the Veteran and her own mother, and that there is no indication that the Veteran has tried to contact any of these other, numerous persons.

Furthermore, in light of the above, and to ensure that all due process requirements are met, the RO should first give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specify that the Veteran should provide any statements from witnesses and other persons with personal knowledge of her claimed sexual assault and sexual harassment in service or the events resulting from them, and that information provided by such persons could be very important to whether her claim is ultimately granted.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, the RO should inform the Veteran that she should provide any statements from witnesses and other persons with personal knowledge of her claimed sexual assault and sexual harassment in service or the events resulting from them, and that information provided by such persons could be very important to whether her claim is ultimately granted.

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  Unless probative evidence corroborating the occurrence of any claimed in-service stressor is received, the RO should undertake necessary action to attempt to independently verify, with the U. S. Army Crime Records Center, U.S. Army Criminal Investigation Command (and any other appropriate source(s)), the occurrence of the Veteran's alleged stressful experiences, to particularly include the incident at APG, in approximately October 1989, whereby her welding instructor entered her welding booth and sexually assaulted her.  Any additional action necessary for independent verification of these stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should so notify the Veteran and describe further action to be taken (if any).

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


